DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed 5/1/19 has been entered and made of record.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/19 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite optimizing prediction models through the minimization of a function for multitask learning which is a mathematical concept. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements (i.e. “hardware”, “processor”) and such generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are hardware including a processor to perform repetitive calculations which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Argyriou et al. (“Learning the Graph of Relations Among Multiple Tasks”, HAL, ICML 2014 workshop on New Learning Frameworks and Models for Big Data, 2013, pp. 1-16.; cited in the IDS filed 5/8/19).
In regard to claim 6, Argyriou teaches a multi-task relationship learning method for simultaneously estimating a plurality of prediction models (i.e. regularization based approaches applied to multitask learning; each task represented as a linear predictive function; method for simultaneously learning the tasks and the relations among them) (1 Introduction, for example, page 2, lines 8-17 and page 3, lines 18-19), the multi-task relationship learning method comprising 
optimizing the prediction models (i.e. in a regularization based setting the learning algorithm may be phrased as an optimization problem) (1 Introduction, for example, page 2, lines 11-12) so as to minimize a function that includes a sum total of errors indicating consistency with data (i.e. error term E; E  describes relations between pairs of tasks; Equation 2 with summation of error term E) (1 Introduction, page 2, lines 11-17; 2.1 Background), page 4, lines 1-2 and lines 24-29) and a regularization term deriving sparsity relating to differences between the prediction models (i.e. positive regularization parameter γ determines the trade off between fitting the data well and enforcing the bias of task relatedness; Equation 2 with summation of regularization parameter γ) (1 Introduction, page 2, lines 11-17; 2.1 Background), page 4, lines 1-2 and lines 24-29), to estimate the prediction models (i.e. regularization based approaches applied to multitask learning; each task represented as a linear predictive function; Equation 2) (1 Introduction, for example, page 2, lines 8-17 and page 3, lines 18-19; 2.1 Background, page 4 lines 24-29).  
In regard to claim 7, Argyriou teaches all of the limitations of claim 1 as discussed above.  In addition, Argyriou teaches wherein the regularization term is calculated as a sum total of norms of the differences between the prediction models (i.e. Equation 2, portion of the equation with regularization parameter γ and summation) (2.1 Background, for example, page 4, lines 23-29).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Argyriou et al. (“Learning the Graph of Relations Among Multiple Tasks”, HAL, ICML 2014 workshop on New Learning Frameworks and Models for Big Data, 2013, pp. 1-16.; cited in the IDS filed 5/8/19) in view of Min et al. (U.S. Pub. No. 2014/0309122).
In regard to claim 1, Argyriou teaches a multi-task relationship learning system for simultaneously estimating a plurality of prediction models (i.e. regularization based approaches applied to multitask learning; each task represented as a linear predictive function; method for simultaneously learning the tasks and the relations among them) (1 Introduction, for example, page 2, lines 8-17 and page 3, lines 18-19), the multi-task relationship learning system comprising: 
a learner, …, which optimizes the prediction models (i.e. in a regularization based setting the learning algorithm may be phrased as an optimization problem) (1 Introduction, for example, page 2, lines 11-12) so as to minimize a function that includes a sum total of errors indicating consistency with data (i.e. error term E; E  describes relations between pairs of tasks; Equation 2 with summation of error term E) (1 Introduction, page 2, lines 11-17; 2.1 Background), page 4, lines 1-2 and lines 24-29) and a regularization term deriving sparsity relating to differences between the prediction models (i.e. positive regularization parameter γ determines the trade off between fitting the data well and enforcing the bias of task relatedness; Equation 2 with summation of regularization parameter γ) (1 Introduction, page 2, lines 11-17; 2.1 Background), page 4, lines 1-2 and lines 24-29), to estimate the prediction models (i.e. regularization based approaches applied to multitask learning; each task represented as a linear predictive function; Equation 2) (1 Introduction, for example, page 2, lines 8-17 and page 3, lines 18-19; 2.1 Background, page 4 lines 24-29).  
However, Argyriou does not explicitly teach a hardware including a processor.
In the same field of endeavor, Min teaches a hardware including a processor (i.e. preferably the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements; computer preferably includes a processor) (para[0049]-[0050]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Argyriou and Min because Min teaches a system which enables identification of a sparse set of informative features and can handle correlated features well on the feature level, such an invention may be implemented in hardware, firmware, or software or a combination of the three (See, for example, para[0016], [0049] of Min).  Therefore, it would have been obvious to combine the teachings of Argyriou with those of Min.
In regard to claim 2, Argyriou and Min teach all of the limitations of claim 1 as discussed above.  In addition, Argyriou teaches wherein the regularization term is calculated as a sum total of norms of the differences between the prediction models (i.e. Equation 2, portion of the equation with regularization parameter γ and summation) (2.1 Background, for example, page 4, lines 23-29).  
In regard to claim 3, Argyriou and Min teach all of the limitations of claim 1 as discussed above.  In addition, Argyriou teaches wherein the regularization term is calculated as a sum total of norms multiplied by a weight value corresponding to assumed similarity between the prediction models (i.e. Equation 2, portion of the equation with regularization parameter γ and summation; rationale behind regularization; favors those pairs of tasks with large weights to be similar) (2.1 Background, for example, page 4, lines 23-29).  
In regard to claim 4, Argyriou and Min teach all of the limitations of claim 1 as discussed above.  In addition, Argyriou teaches wherein a norm of the regularization term is L1 norm or L2 norm (i.e. ℓ2 regularization framework has been proposed; ℓ1 and ℓ2 norms proposed) (1 Introduction, for example, page 3, lines 10-17).
In regard to claim 5, Argyriou and Min teach all of the limitations of claim 1 as discussed above.  However, Argyriou does not explicitly teach wherein the learner optimizes the prediction models using a subgradient method.
In the same field of endeavor, Min teaches wherein the learner optimizes the prediction models using a subgradient method (i.e. the subgradient of the optimization takes the following form, Equation (4)) (para[0028]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Argyriou and Min for the same reasons as those discussed above for claim 1.
In regard to claim 8, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.  	
In regard to claim 9, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936. The examiner can normally be reached Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                                        
/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488